El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
La presente apelación trata sobre nn caso de filiación en el qne Josefa Rivera como madre del menor Ramón Rivera solicitó de la Corte de Distrito de Gruayama qne declarase qne dicho niño Ramón Rivera es hijo natural reconocido de Josefa Rivera con Ramón Pastor Díaz Molinaris, qne tiene derecho a llevar sn apellido y a los demás pronunciamientos legales consecuencia de esa declaración, así como qne el de-mandado pague las costas con inclusión de honorarios de abogado. Negada esa demanda y celebrado el juicio corres-pondiente, dicha corte de distrito dictó sentencia con fecha 12 de enero de 1912 declarando con lugar la demanda y en sn consecuencia, qne el menor Ramón Rivera es el hijo natural de la demandante con el demandado Pastor Díaz Moli-naris, siendo éste su padre ilegítinlo y aquél su hijo natural reconocido, con derecho a llevar, su apellido y a percibir la cuota hereditaria que en su día pueda corresponderle, con *550todos los demás derechos que el Código Civil vigente le reco-noce; dispuso que firme la sentencia se inscribiera en el Re-gistro Civil de Salinas, y condenó al demandado además a pagar las costas, gastos, desembolsos y honorarios de abo-gado. Contra esta sentencia interpuso el demandado el pre-sente recurso de apelación.
. El apelante solicita la revocación de la sentencia, fun-dado en los cinco errores que sostiene ha cometido la corte inferior, a saber:
Primero: Al declarar sin lugar la moción de sobresei-miento que al terminarse la prueba de la demandante pre-sentó eJ demandado, fundándose en insuficiencia de dicha prueba.
Segundo: Al resolver, después del juicio, en el cuerpo-mismo de la sentencia, cuestiones de evidencia relativas a eliminación de ciertas declaraciones.
Tercero: Al declarar, después del juicio en opinión que dictó para resolver el caso, que era inadmisible toda evidencia con respecto a actos carnales realizados por la demandante con otros individuos en la fecha probable de la concepción.
Cuarto: Al permitirle a la demandante, contra las reite-radas objeciones del demandado, que practicase prueba ten-dente a contrariar las manifestaciones hechas por la misma demandante en un documento público otorgado ante notario y ofrecido y admitido como prueba del demandado.
Quinto: Al declarar como un hecho probado que el menor Ramón Rivera es el hijo natural de la demandante con el demandado Ramón Pastor Díaz Molinaris, siendo éste su padre ilegítimo y aquél su hijo natural reconocido.
La demanda alega sustancialmente que allá por el año 1906, el demandado Pastor Díaz llevó a la demandante Josefa Rivera a vivir consigo en una casa de su propiedad donde la tenía bajo el mismo techo y donde hacía vida marital con ella como si fuera su esposa: que mientras vivieron en concubi-nato, concibió Josefa Rivera y en 26 de noviembre de 1908 dió a luz un niño que'se llamó Ramón, quien es el hijo de ella *551eo'n Ramón Pastor Díaz Molinaris, el que no se ocultaba de hacer con él los actos de padre para hijo, y a quien sostenía en sus necesidades al igual que a la madre; que durante la-concepción y el nacimiento no existía entre los padres ningún impedimento legal que imposibilitase la legítima unión de ellos, y que poco tiempo después de nacido dicho niño, el demandado abandonó a la demandante.
Con respecto al primer motivo del recurso, diremos que efectivamente al terminar la parte demandante la presenta-ción de toda su evidencia, el demandado solicitó de la corte que por no ser suficiente para sostener las alegaciones de la parte demandante, se dictara sentencia de sobreseimiento (■non-suit). La corte desestimó esa moción, el demandado tomó excepción de esa resolución y entonces presentó su evi-dencia.
Las mociones de sobreseimientos son dirigidas a la consideración de la corte, Delucca et al. v. Delucca et al., 15 D. P. R., 387, y cuando un' demandado quiere sostener su objeción, a la evidencia del demandante, debe sostener la cuestión sobre ese punto no presentando la suya, porque de hacerlo se entiende que es un abandono de su moción y no será revisable en ape-lación si la evidencia que ha presentado el demandado suple los defectos que pudiera tener la prueba del demandante. 38 Cyc., 1560, 1562; Elmore v. Elmore, 114 Cal., 521; Lowe v. San Francisco, etc., Ry. Co., 154 Cal., 576.
Por tanto, para considerar ese primer motivo de error en apelación, sería necesario examinar la evidencia del de-mandado para ver si con ella ha suplido los defectos que pueda tener la del demandante; y como esto equivale a una revi-sión de toda la evidencia, sin considerarla, no podemos exa-minar el primer motivo del recurso, lo que haremos si tene-mos, que llegar hasta el quinto de los errores alegados y con-siderar toda la presentada en este caso para ver si sostiene o nó la sentencia condenatoria.
En cuanto al segundo motivo de error, aparece que des-pués que declararon los testigos Juan Ortiz y Juan Santiago, *552presentados por el demandado, y luego que éste había con-cluido la presentación de toda su evidencia, la parte deman-dante hizo constar que la misma oposición que había hecho cuando declaró el testigo Juan Ortiz, la reproducía en lo que respecta a la declaración de Juan Santiago, de no ser ellas pertinentes a la cuestión controvertida, moción que la corte desestimó por entonces, y que luego en la opinión que redactó para fundamentar su sentencia, resuelve acceder a ella y eli-minar esas declaraciones.
Toda cuestión de evidencia debe ser resuelta durante el juicio, 1 Wigmore 62, Sec. 19; y en el caso de Asbury v. Hicklin, 181 Mo., 658, 81 S. W., 390, la corte dijo: “La práctica de reservarse la resolución de una objeción hasta el fallo del asunto, es errónea.” Y en el de Carpentier v. Small, 35 Cal., 346, se dice: “Si la corte dicta una resolución durante el juicio, la parte a cuyo favor fue dic-tada tiene derecho a que el caso sea decidido de acuerdo con ella.” No cabe duda de que todas las cuestiones sobre admi-sibilidad de la evidencia deben ser resueltas durante el juicio 'y antes del fallo, pero ello no es de gran importancia cuando el caso sea juzgado sin un jurado, porque si la evidencia realmente es impertinente, la corte está en condiciones de 'sustraerse a la impresión causada por ella. Por consiguiente, ■el error que hubo en este caso por ese motivo, no era sustan-cialmente perjudicial para el apelante.
■■ El tercer motivo de error es el que se refiere a que des-pués del juicio- y en opinión dictada para resolver el caso, se declararon inadmisibles declaraciones tendentes a probar actos carnales- realizados por la demandante con otros indi-viduos, en la fecha probable de la concepción.
En la opinión redactada por el juez de la corte inferior para fundamentar su sentencia condenatoria, se resuelve eli-íninar las declaraciones de Juan Ortiz y Juan Santiago, tes-tigos presentados por el demandado, porque en esta acción dé filiación la cuestión a resolver es si el menor Ramón es hijo del demandado y no debe irse más allá de lo alegado, *553permitiendo evidencia tendente a justificar si tal niño pudo ser de otro padre, .que para nada figuraba en las alegaciones del litigio.
En verdad, esas declaraciones no- debieron ser eliminadas, porque en pleitos sobre reconocimiento de lujos, la evidencia de que la demandante tuvo relaciones carnales con otros hombres en la época en que el niño pudo ser concebido, es per-tinente si se ofrece para demostrar las relaciones sexuales con esos hombres en la época de la concepción, 5 Cyc., 660, y cuya teoría se halla consignada también en Wigmore, vol. 1, pág. 195, see. 133, y en innumerables casos resueltos por las cortes, entre ellos los de Bell v. State, 124 Ala., 94; Allred v. State (Ala.), 44 So. R., 60; Short v. State, 4 Harr. (Del.), 568; Smith v. Yaryan, 69 Ind., 445; 35 Am. Rep., 232.
Al eliminar esas dos declaraciones cometió el juez de la corte inferior un error fundamental que pudo influir en la apreciación de las pruebas, toda vez que las consideró bajo la idea equivocada de que no eran admisibles ni podía tenerlas en cuenta para resolver el caso.
Como en atención a ese error de la corte inferior hemos de conceder un nuevo juicio, en el que tal vez se aporten otras pruebas, no creemos que debamos hacer un estudio de la exis-tente ahora para determinar si ella es tan vigorosa y convin-cente como es necesario en esta clase de acciones, según declaró esta Corte Suprema en el caso de Negueruela v. Somohano, 16 D. P. R., 693, en el que se aceptó esa misma doctrina consignada en las sentencias del Tribunal Supremo de España.
La sentencia apelada debe ser revocada y concederse un nuevo juicio.

Revocada la sentencia y se ordena la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
*554El Juez Asociado Sr. MacLeary no tomó parte en Ir reso-lución de este caso.
PebsbNtada moción de reconsideración por la parte deman-dante fué declarada sin lugar en junio 25, 1913.